DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
 
	The following NON-FINAL Office Action is in response to applicant’s communication filed on 04/13/2022 regarding application 16/045,041

Status of Claims
	Claim(s) 2-3, 5-7, and 21 is/are currently pending and are rejected as follows.

Response to Arguments – 101 Rejection
	Applicant’s amendments and arguments regarding the previously applied 101 rejection have been fully considered and have been deemed persuasive.
	Accordingly, Examiner withdraws the previously applied 101 Rejection

Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied 103 rejection have been rendered moot in view of the newly amended prior art rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 21, 2-3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPhetrige (US 8706536 B1) in view of Davey (US 2013/0204430 A1), Rendich (US 2008/010173 A1), and Pothukuchi (US 2012/0030067 A1)

Claim(s) 21 –
	McPhetrige discloses the following limitations:
access a lower confidence value and a higher confidence value that the present  quantity data value is sufficient to meet a demand value on a store by store basis; (McPhetrige: Column 7 lines 56-57, "The target probability of demand fulfillment ... reflects the confidence with which the business is assured that it will be able to meet its target customer service level...")
receive user input for each of the receiving retail stores comprising service level data that refers to a desired level of confidence that a corresponding one of the receiving retail stores will not run of stock; (McPhetrige: Column 4 line 65 – Column 5 line 5, “The system (10), by implementing the program (100), produces a probabilistic range of outcomes that specify the probability of a particular safety stock level (102) achieving a business' target customer service level (104) in a given time period, without a need for expediting. The program (100) may use one or more of the following inputs, which may be inputted by using the input device (18).”)
and an effective lead time, wherein the effective lead time includes an amount of time to deliver stock from the at least one distribution center to a corresponding one of the receiving retail stores; (McPhetrige: Column 8 lines 39-64, "A mean lead-time of the item (128), which may be quantified by using the actual historical time-series lead time ... ")
predict a higher buffer value for the period of time based on the corresponding service level data, the higher confidence value, and the effective lead time, wherein the lower and higher buffer values indicate differing amounts of a buffer quantity of stock in addition to the present quantity data value adequate, in view of the corresponding service level data, to meet customer-based variations in the demand value at the corresponding one of the receiving retail stores; (McPhetrige: Column 13 lines 44-64, “After having computed the service level, which in this example has a value of 93.28%, the program (100) compares the computed service level to the target service level (104). The target service level (104) for the business in this example is 90%. Thus, the computed service level over the 720 day period is greater than the target service level (104). While maintaining a higher service level of 93.28% may not be undesirable in itself, people of skill in the art will appreciate that a larger safety stock (102) may be needed to maintain this higher service level, and that maintenance of this larger safety stock (102) may be undesirable. The program (100), hence, refines the reorder point (i.e., increases or decreases the estimated beginning balance (150) for day 1), which initially was estimated to be 759.7, and recalculates the beginning balances (150), ending balances (154), received quantities (152), reorder quantities (156), on-hand plus on-order quantities (158), and the number of late items (160) for each of the 730 days based on the refined reorder point. Once all these values are computed, the program (100) recalculates the customer service level as discussed above and compares it to the target customer service level (104) of 90%. If the computed service level is still not equal (or approximately equal) to the target customer service (102), the program (100) refines the reorder point yet again, and continues to iterate the reorder point until the computed service level is equal (or approximately equal) to the target service level (104) of 90%.”; Column 15 lines 28-40," ... may generate the random daily demands (132) and random lead times (134) for the item ... needs to be maintained by the business to achieve a desired service level (104) of 90% with a 90%confidence ... ") 
McPhetrige does not teach the following, however, Davey, in analogous art of order fulfilment and management discloses the following:
at least one radio-frequency identification tag reader located at at least one of the receiving retail stores and which is configured to read radio-frequency identification tags that are attached to individual items of a present quantity of stock at the at least one receiving retail store; (Davey: Paragraph 60, “The robots check the online inventory of drugs for the drug prescribed to find (1) if the drug is in stock, and (2) if the quantity, flavor and nature of the drug requested is available in stock. From this point, there are a few possible circumstances:”; Paragraph 75, “Then, using built-in memory systems and barcode scanners, the robot locates the prescribed pill bottle, and then uses its arm to retrieve the pill bottle. The robot returns to the customer and, using SLAM to maneuver back, gives the prescription drug pill bottle to the customer at a counter, through a window, or via an ATM.”; Paragraph 86, “All of the above mentioned ideas based on mapping using SLAM could be replaced with a similar set-up with a radio, ultrasound, light, laser, infrared, other signals, or vision based localization method.”) 
at least one automaton configured to traverse aisles in at least one of the receiving retail stores and to scan stock on shelves at the at least one of the receiving retail stores; (Davey: Paragraph 76, “In this case, the robot scans the drug (a barcode would be attached to the drug package before it is sent to the automaton from the pharmacy), and uses the in-network database to determine the flavor and nature of the drug. The robot uses its inbuilt mapping systems to locate the different drug dispensers throughout the main drug storage room, and locates the section of the room with drugs of closest relation to the drug delivered (by name, by flavor, by nature, by side-effects, etc.). The robot finds the shortest distance to the location determined, and uses SLAM to move there. The robot then uses its arm to fill one of the drug dispensers with the delivered prescription drug. Finally, the robot reports the availability of the prescription drug to the pharmacy and all its in-network doctors.”)
receive information from the at least one radio-frequency identification tag reader and the at least one automaton and to determine a present quantity of stock at each of the plurality of receiving retail stores as a function, at least in part, of the received information; (Davey: Paragraph 60, “The robots check the online inventory of drugs for the drug prescribed to find (1) if the drug is in stock, and (2) if the quantity, flavor and nature of the drug requested is available in stock. From this point, there are a few possible circumstances:”; Paragraph 75, “Then, using built-in memory systems and barcode scanners, the robot locates the prescribed pill bottle, and then uses its arm to retrieve the pill bottle. The robot returns to the customer and, using SLAM to maneuver back, gives the prescription drug pill bottle to the customer at a counter, through a window, or via an ATM.”; Paragraph 86, “All of the above mentioned ideas based on mapping using SLAM could be replaced with a similar set-up with a radio, ultrasound, light, laser, infrared, other signals, or vision based localization method.”)
determine a present quantity data value for each of the plurality of receiving retail stores as a function, at least in part, of the present quantity of stock determined for each of the plurality of receiving retail stores; (Davey: Paragraph 16, “or an assistant directly or via an intermediary; the robot interacts with an inventory of goods and browses the inventory of goods to determine if a prescribed medication is available in the pharmacy; if the prescribed medication is available in the pharmacy, the robot interacts with a medication dispenser, using the internal mapping to fill a container with the prescribed medication, and store the container;”; Paragraph 61, “a. If the requested drug is not in stock, or if the drug is in stock but not of the quantity, flavor and nature requested, the robot may inform the doctor, and simultaneously send a drug-creation request to an in-network pharmacy from which to order the drug.”)
transmit information for the receiving retail stores comprising newly generated buffer recommendation to accommodate variations in customer demand at the receiving retail stores, wherein the information facilitates generation of purchase orders for stock for each of the plurality of receiving retail stores; (Davey: Paragraph 61, “a. If the requested drug is not in stock, or if the drug is in stock but not of the quantity, flavor and nature requested, the robot may inform the doctor, and simultaneously send a drug-creation request to an in-network pharmacy from which to order the drug.”)
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McPhetrige's method to clearly include the automated inventory management and fulfilment of Davey in order to improve efficiency of operations (Davey: Paragraph 87, “An embodiment relates to a method for delivery of a good, comprising gathering information regarding a time and location for delivery of the good and mode of pick-up, creating a matrix of all delivery locations and modes of pick-up for each location, verifying each mode as a safe and secure pick-up mode, and delivering the good.”)
McPhetrige in view of Davey does not disclose an explicit lower buffer value, however, Rendich discloses the following:
predict a lower buffer value for a period of time based on the corresponding service level data, the corresponding lower confidence value, (Rendich: Paragraph 147, “The determination of whether rental inventory satisfies the upper and lower bounds may include consideration of actual current inventory as well as predicted returns of inventory. For example, the rental item inventory at a particular distribution location may currently be insufficient to satisfy the lower bound, but based upon predicted returns of rental items to the particular distribution location, the inventory will soon be sufficient to satisfy the lower bound.”)
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McPhetrige in view of Davey’s method to clearly include the specified calculations and maintaining of the buffer values in view of Rendich to ensure sufficient goods are there for demand (Rendich: Paragraph 146, “When available rental item inventory at a distribution location falls below the lower upper bound, then there is insufficient rental item inventory at the distribution location and rental items are sent from the designated distribution location back to the distribution location. Thus, a lower bound defines a lower threshold of rental item inventory that is sufficient to satisfy customer demand, even when the customer demand varies over time.”)
McPhetrige in view of Davey and Rendich do not recite the specific hardware or routing of inventory, however, Pothukuchi describes the following:
a control circuit comprising a home office module and configured to, for each of the plurality of receiving retail stores: (Pothukuchi: Paragraph 14, “Base station subsystem 120 includes a base transceiver station 122 and a base station controller 124. Base transceiver station 122 includes equipment that complies with the mobile communication standard for transmitting to and receiving radio signals from the mobile devices, antennas and antenna towers, encryption equipment, other equipment, or a combination thereof. One or more base transceiver stations 122 is controlled by base station controller 124, which operates to handle radio channel allocation, power level control, and handovers of mobile devices when they pass from one base transceiver station to another.”)
a control circuit comprising an input module and configured to: (Pothukuchi: Paragraph 14, “Base station subsystem 120 includes a base transceiver station 122 and a base station controller 124. Base transceiver station 122 includes equipment that complies with the mobile communication standard for transmitting to and receiving radio signals from the mobile devices, antennas and antenna towers, encryption equipment, other equipment, or a combination thereof. One or more base transceiver stations 122 is controlled by base station controller 124, which operates to handle radio channel allocation, power level control, and handovers of mobile devices when they pass from one base transceiver station to another.”)
and a control circuit comprising a module at a distribution center system and configured as a postponement module that: (Pothukuchi: Paragraph 25, “Ordering module 254 operates to receive orders from customers 210 and automatically generated orders from procurement module 252, prioritize the orders, and determine a route or channel from which to fill the order, for example by filling an order from a warehouse that is proximate to the ordering point, or from a different warehouse that is proximate to the delivery point. Ordering module 254 also operates to track ongoing orders and make changes to the routes and channels for the orders based upon the real time situation. In a particular embodiment, ordering module 254 provides a web based order tracker so that customers 210 can obtain up to date order status.”)
determines and adjusts shipment lead times for individual ones of the plurality of receiving retail stores based, at least in part, on inventory needs of each receiving retail store by adjusting the lead time based on at least one of actual need and actual demand as determined by each corresponding receiving retail store; (Pothukuchi: Paragraph 32, “Forecasting services module 260 also provides options to determine whether to replenish inventory or to replace with updated items, to move aging inventory or to auction and replace, and to use available substitutes for orders for unavailable products. Forecasting module 260 also provides a fill-or-kill feature that permits customers to predetermine order fulfillment options that define rules for how to handle an order when not all products ordered are available. For example, a customer determine in advance whether to use a particular substitute to fill an order, to fill only the available portion of the order, to kill the order, or to delay the order until all products are available.”)
and re-routes incoming inventory to a particular receiving retail store that has a higher demand for the incoming inventory than another one of the receiving retail stores that has a lower demand for the incoming inventory. (Pothukuchi: Figure 2: Paragraph 20, "Supply chain management system 250 is a system for defining, creating, and maintaining the operating rules governing supply chain system ... "; Paragraph 22," ... planning module 251 makes purchase recommendations including what to buy, when, and quantity, and automatically converts the recommendations into purchase orders. Planning module 251 analyzes inventory to determine substitutes to avoid bottlenecks, and automatically substitutes old inventory before kitting with new products to use up the old inventory ... "); Paragraph 31, " ... redirect activities in the supply chain to meet expected demand. For example, if a particular item is expected to be a high demand item, forecasting services module 260 provides selectable options to redirect inventory in supply chain system 200 to meet the expected demand. The expected demand can be characterized in terms of a usage rate at which a particular inventory item is ordered. Depending on the type of inventory, the usage rate can be used to make short term forecasts, such as the expected demand in the one to two week timeframe, or can be used to make longer term forecasts, such as for the one to three month timeframe. ")
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McPhetrige in view of Davey and Rendich’s method to clearly include the order fulfillment of Pothukuchi in order to prevent supply chain and stock issues (Pothukuchi: Paragraph 19, " ... for ensuring that products and services are readily available to customers 210 in a timely fashion and for receiving and tracking orders for products and services.")

Claim(s) 2 –
	McPhetrige in view of Davey, Rendich and Pothukuchi disclose the limitations of claim 21
McPhetrige further discloses the following limitation:
... wherein the standard deviation of historical demand values is based on analysis of historical demand values for at least 13 weeks. (McPhetrige: Column 5 lines 36-56, "The random demand variation (108) may be based on actual historical. time-series demand data (110) for an item ... "; Column 8 lines 0-18, " ... a time period (124) may be a business quarter, which may comprise ... per week multiplied by 13 weeks per quarter).")
McPhetrige in view of Davey does not teach the following, however, Rendich discloses the limitations below:
Wherein the processor predicts the lower buffer value and higher buffer value by calculating the lower buffer value and higher buffer value by calculating the lower buffer value and the higher buffer value based on a standard deviation of historical demand values…(Rendich: Paragraph 140, “by subtracting expected returns from expected shipments, the expected net shipments are calculated. By summing the variances of each process, the total variance is calculated. The standard deviation of the expected net shipments is equal to the square root of the variance. Assuming that it is desired to maintain enough float to satisfy natural random fluctuations in shipment volume for a certain period of time, the float should be enough to cover the expected net ships for that period of time, plus some multiple of the standard deviations. For example, to have sufficient float to satisfy natural random fluctuations in shipment volume 95% of the time, 1.64 standard deviations of additional float are required over and above the expected net ship rate, as determined by looking in a standard statistical table of normal distributions, or by other computational or simulation means.”; Paragraph 148, “Upper and lower bounds may be determined based upon a variety of factors depending upon the requirements of a particular application and embodiments are not limited to any particular factors. For example, upper and lower bounds may be calculated based upon past demand for rental items. Past demand may reflect average past demand over a specified time or peak demand. Upper and lower bounds may also be calculated based upon predicted demand for rental items or a combination of past demand and predicted demand for rental items.”)

At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McPhetrige in view of Davey’s method to clearly include the specified calculations and maintaining of the buffer values in view of Rendich to ensure sufficient goods are there for demand (Rendich: Paragraph 146, “When available rental item inventory at a distribution location falls below the lower upper bound, then there is insufficient rental item inventory at the distribution location and rental items are sent from the designated distribution location back to the distribution location. Thus, a lower bound defines a lower threshold of rental item inventory that is sufficient to satisfy customer demand, even when the customer demand varies over time.”)

Claim(s) 3 –
	McPhetrige in view of Davey, Rendich and Pothukuchi disclose the limitations of claim 21
McPhetrige further discloses the following limitation:
Wherein the processor predicts the lower buffer value and the higher buffer value based on current stock values at the receiving location. (McPhetrige: Column 3 lines 58-56, " ... inventory performance, including the inventory designated as safety stock (e.g., the inventory turnover ratio or the monetary value of on-hand inventory).

Claim(s) 5 –
	McPhetrige in view of Davey, Rendich and Pothukuchi disclose the limitations of claim 21
	McPhetrige further discloses the following:
The lower confidence value and the higher confidence value confidence values are user inputs (McPhetrige: Column 4 line 65 – Column 5 line 5, “The system (10), by implementing the program (100), produces a probabilistic range of outcomes that specify the probability of a particular safety stock level (102) achieving a business' target customer service level (104) in a given time period, without a need for expediting. The program (100) may use one or more of the following inputs, which may be inputted by using the input device (18).”)
	
Claim(s) 6 –
	McPhetrige in view of Davey, Rendich and Pothukuchi disclose the limitations of claim 21
	McPhetrige further discloses the following:
McPhetrige: Column 6 lines 41-69," ... may be based on an actual historical time-series lead-time data ... "; "Where the actual lead-time variation data (112) of the business is unavailable, the shape and scale of the random lead-time variation data (112) may be estimated for use in the program (110).")

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPhetrige (US 8706536 B1) in view of Davey (US 2013/0204430 A1), Rendich (US 2008/010173 A1), Pothukuchi (US 2012/0030067 A1), and Lei (US 2016/0247172 Al).

Claim(s) 7 –
	McPhetrige in view of Davey, Rendich and Pothukuchi disclose the limitations of claim 21
	McPhetrige in view of Davey, Rendich and Pothukuchi do not explicitly disclose a user interface displaying the predicted business, however, Lei discloses the following:
Wherein the processor is configured to generate a user interface and display the predicted lower buffer value and the predicted higher buffer value in graphical format in the user interface (Lei: Paragraph 26, " ... the display screen 150 is implemented to display views of and facilitate user interaction with a graphical user interface (GUI) generated by the visual user interface logic 120 for viewing and updating information ... ")

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grichnik (US 2007/0203810 A1): teaches a method for supply chain and inventory management
Srinivasan (US 2007/0083413 A1): teaches a method for allocation of various inventory levels

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624